Exhibit 10.2
[Form of Option Agreement - CEO]
 
Option Award Agreement
under the
2010 GXS Group, Inc.
Long Term Incentive Plan


Date of Grant:
         
Name of Optionee:
         
Number of Shares Subject to the Option:
         
Exercise Price:
         
Type of Option:
__
Incentive Stock Option
 
__
Non-Qualified Stock Options




GXS Group, Inc., a Delaware corporation (the “Company”), hereby grants as of the
date of grant set forth above (the “Grant Date”) to the above-named optionee
(“Optionee”) an option (the “Option”) to purchase from the Company, for the
price per share set forth above, the number of shares of common stock of the
Company (“Shares”) set forth above pursuant to the 2010 GXS Group, Inc. Long
Term Incentive Plan (the “Plan”).  Capitalized terms not otherwise defined
herein shall have the same meanings as in the Plan.  The terms and conditions of
the Option granted hereby, to the extent not controlled by the terms and
conditions of the Plan, are as follows:
 
1.           Exercise Price.  The price at which each Share subject to this
Option may be purchased shall be the price set forth above.
 
2.           Number of Shares, Exercise.  The number of Shares for which the
Option may be exercised is set forth above.  To the extent the Option has become
vested and exercisable in accordance with Section 3 hereof, the Option may be
exercised at any time through the date of expiration of the Option, as set forth
in Section 4 hereof.
 
3.           Vesting.  The Option shall vest and become exercisable on the
following schedule:
 
(a)           The Option shall vest and become exercisable as to 25% of the
Shares subject to the Option on the first anniversary of the Grant Date, and at
a rate of 1/36th per month thereafter until fully vested, provided the Optionee
remains an employee or service provider to the Company or its Affiliates as of
each applicable vesting date.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           In the event of a Change of Control, the Option shall fully vest
and become 100% exercisable on the date of the Change of Control.


4.           Term of Option.  (a) The term of the Option commences on the Grant
Date and expires upon the earlier of the date prior to the tenth (10th)
anniversary of the Grant Date or the following:
 
(i)           immediately upon termination of Optionee’s employment or service
with the Company and its Affiliates, to the extent such Option is not yet
vested;
 
(ii)           three (3) months after termination of Optionee’s employment or
service with the Company and its Affiliates for any reason (other than as a
result of death, Disability or Retirement or by the Company for Cause);
 
(iii)           one (1) year after termination of Optionee’s employment or
service with the Company and its Affiliates by reason of Optionee’s death,
Disability or Retirement; or
 
(iv)           immediately upon termination of employment or service by the
Company or its Affiliates for Cause.
 
(b)           Optionee acknowledges that to obtain the federal income tax
advantages associated with an Incentive Stock Option, the Code requires that at
all times beginning on the Grant Date and ending on the day three (3) months
before the date of exercise of the Option, Optionee must be an employee of the
Company or an Affiliate, except in the event of death or Disability.
 
5.           Exercise.  (a)  Manner of Exercise.  During the term of the Option
set forth in Section 4 above, Optionee (or his representative, devisee or heir,
as applicable) may exercise any portion of this Option which has become
exercisable in accordance with the terms hereof as to all or any of the Shares
then available for purchase by delivering to the Company written notice in the
form specified by the Company.
 
Payment shall be (i) in cash, by certified or bank cashier check payable to the
order of the Company, free from all collection charges, (ii) in the discretion
of the Committee, in Shares (provided such Shares shall have been held by
Optionee for at least six (6) months, unless the Committee determines in its
sole discretion that such six (6)-month holding period is not necessary to
comply with any accounting, legal or regulatory requirement) having a Fair
Market Value equal to the full amount of the Exercise Price therefor, or
(iii) such other form as may be permitted by the Committee.  Only one stock
certificate will be issued unless Optionee otherwise requests in
writing.  Shares purchased upon exercise of the Option will be issued in the
name of Optionee or Optionee’s Permitted Transferee.  Optionee shall not be
entitled to any rights as a stockholder of the
 
 
2

--------------------------------------------------------------------------------

 
 
Company in respect of any Shares covered by this Option until such Shares shall
have been paid for in full and issued to Optionee.
 
(b)           Tax Withholding.  By exercising the Option, Optionee agrees that,
as a condition to any exercise of the Option, the Company may require Optionee
to enter into an arrangement providing for the payment by Optionee to the
Company of any tax withholding obligation of the Company arising by reason of
(1) the exercise of the Option or (2) the disposition of Shares acquired upon
such exercise.  At any time Optionee exercises the Option, in whole or in part,
or at any time as requested by the Company, Optionee hereby authorizes
withholding from payroll and any other amounts payable to Optionee, any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Company, if any, which arise in connection with the Option.
 
(c)           Incentive Stock Options.  To the extent the Option is an Incentive
Stock Option, by exercising the Option, Optionee agrees to notify the Company in
writing within fifteen (15) days after the date of any disposition of any of the
Shares issued upon exercise of the Option that occurs within two (2) years after
the Grant Date or within one (1) year after such Shares are transferred upon
exercise of the Option.  Optionee further acknowledges that to the extent that
the aggregate Fair Market Value as of the Grant Date of the Shares subject to
the Option plus all other Incentive Stock Options Optionee holds under any plans
of the Company and its Affiliates that are exercisable for the first time during
any calendar year exceeds $100,000, Optionee’s Option(s) or the portion thereof
that exceed such limit (according to the order in which they were granted) shall
be treated as Non-Qualified Stock Options.
 
(d)           Lock-up Period.  By exercising the Option, Optionee agrees that
the Company (or a representative of the underwriter(s)) may, in connection with
any underwritten registration of the offering of any securities of the Company
under the Securities Act (including the Company’s Initial Public Offering),
require that Optionee not sell, dispose of, transfer, make any short sale of,
grant any option for the purchase of, or enter into any hedging or similar
transaction with the same economic effect as a sale, any Shares or other
securities of the Company held by Optionee, for a period of time specified by
the underwriter(s) (not to exceed one hundred eighty (180) days) following the
effective date of the registration statement of the Company filed under the
Securities Act; provided that this restriction shall in any event terminate two
(2) years after the date of the Initial Public Offering.  Optionee further
agrees to execute and deliver such other agreements as may be reasonably
requested by the Company and/or the underwriter(s) that are consistent with the
foregoing or that are necessary to give further effect thereto.  In order to
enforce the foregoing covenant, the Company may impose stop-transfer
instructions with respect to Optionee’s Shares until the end of such
period.  The underwriters of the Company’s stock are intended third party
beneficiaries of this Section 5(d) and shall have the right, power and authority
to enforce the provisions hereof as though they were a party hereto.
 
 
3

--------------------------------------------------------------------------------

 
 
(e)           Restrictions on Transfer of Shares.  By exercising the Option,
Optionee understands and agrees that any Shares acquired hereunder are subject
to the transfer restrictions set forth in Section 15(b) of the Plan.
 
(f)           Shareholder Agreement.  Upon exercise of the Option prior to an
Initial Public Offering, Optionee shall be required to execute an agreement in a
form satisfactory to the Company, agreeing to become a party to and be bound by
the terms of the Stockholders Agreement, dated as of June 2, 2010, among certain
stockholders of the Company, as the same may be amended, modified or
supplemented from time to time.
 
6.           Option Repurchase Rights Prior to an Initial Public Offering.  The
Company shall have the following rights to repurchase Optionee’s Shares acquired
pursuant to the exercise of the Option (the “Option Repurchase Right”) upon
termination of Optionee’s employment or service:
 
(a)           Termination for Cause.  If Optionee’s employment with the Company
and its Affiliates shall be terminated by the Company or any of its Affiliates
for Cause, all Shares previously acquired hereunder and held for the period
required to avoid a charge to the Company’s earnings (which is generally six
months) shall be subject to the Option Repurchase Right at a price per Share
equal to the lesser of (A) the Exercise Price or (B) Fair Market Value of the
Shares as of the date of the notice given pursuant to clause (c) below.
 
(b)           Termination without Cause.  If Optionee’s employment with the
Company and its Affiliates shall be terminated by the Company or any of its
Affiliates for any reason other than Cause, or by Optionee for any reason, all
Shares previously acquired and held for the period required to avoid a charge to
the Company’s earnings (which is generally six (6) months) shall be subject to
the Option Repurchase Right at a price per Share equal to Fair Market Value as
of the date of the notice given pursuant to clause (c) below.
 
(c)           Exercise of Option Repurchase Right.  If the Company elects to
exercise its Option Repurchase Right under this Section 6, the Company shall
deliver written notice to Optionee or his or her Permitted Transferee, as
applicable, setting forth the number of Shares proposed to be purchased and the
then Fair Market Value of such Shares.  Upon the consummation of any such
purchase, Optionee shall deliver certificates, as applicable, or other documents
satisfactory to the Company in its sole discretion evidencing such Shares duly
endorsed, or accompanied by written instruments of transfer, free and clear of
any encumbrances against delivery of payment for such Shares.  If the Board
determines that the Company is unable to repurchase all or some portion of the
Shares for cash without breaching the terms of any debt instruments or other
agreement to which the Company or any of its subsidiaries is a party, or the
Board determines in good faith that such repurchase would otherwise have a
material adverse effect on the financial condition of the Company, the Company
will pay in cash the maximum amount permitted under such debt instruments, or
that
 
 
4

--------------------------------------------------------------------------------

 
 
would not result in such a material adverse effect, and deliver to Optionee a
promissory note for the balance, payable as soon as (and in the maximum amounts
that) the terms of such debt instruments or other agreements will permit or that
will not have such a material adverse effect and bearing interest at the highest
rate charged from time to time under the Company’s senior credit facility.
 
(d)           Lapse of Option Repurchase Right.  The Option Repurchase Right
shall lapse and be of no further force and effect upon the earlier to occur of
(i) an Initial Public Offering and (ii) eighteen (18) months after termination
of Optionee’s employment.
 
7.           Certificates.  Certificates issued in respect of Shares acquired
upon exercise of the Option shall, unless the Committee otherwise determines, be
registered in the name of Optionee or Optionee’s Permitted Transferee.  When
Optionee ceases to be bound by any transfer restrictions herein or in the Plan,
the Company shall deliver such certificates to Optionee or Optionee’s Permitted
Transferee upon request.  Such stock certificate shall carry such appropriate
legends, and such written instructions shall be given to the Company transfer
agent, as may be deemed necessary or advisable by counsel to the Company in
order to comply with the requirements of the Securities Act, any state
securities laws or any other Applicable Laws.
 
8.           Nontransferability of Option.  This Option is personal to Optionee
and may be exercised only by Optionee or his or her representative in the event
of Optionee’s Disability or death.  Any Option shall not be transferable other
than by will or the laws of descent and distribution.  Following transfer, any
such Option shall continue to be subject to the same terms and conditions as
were applicable immediately prior to transfer.
 
9.           Employment Rights.  This Option does not confer on Optionee any
right to continue in the employ of the Company or any Subsidiary or interfere in
any way with the right of the Company or any Subsidiary to determine the terms
of Optionee’s employment.
 
10.           Proprietary Information and Inventions Agreement.  Optionee shall,
as a condition precedent to the exercise of this Option, have executed and be in
compliance with a proprietary information and inventions agreement substantially
in the form attached to the Plan as Annex A.
 
11.           Terms of Plan, Interpretations.  This Option and the terms and
conditions of this Award Agreement are subject in all respects to the terms and
conditions of the Plan, which shall be controlling.  All interpretations or
determinations of the Committee and/or the Board shall be binding and conclusive
upon Optionee and his legal representatives on any question arising
hereunder.  Optionee acknowledges that he has received and reviewed a copy of
the Plan.
 
 
5

--------------------------------------------------------------------------------

 
 
12.           Delegation.  Optionee acknowledges that any powers, rights or
responsibilities of the Board and/or the Committee set forth herein may be
delegated to and exercised by any subcommittee thereof as permitted under the
Plan.
 
13.           Notices.  All notices hereunder to the party shall be delivered or
mailed to the following addresses:
 
If to the Company:
 
9711 Washingtonian Boulevard
Gaithersburg, MD  20878
Fax:  301-340-5840
Attn:  General Counsel


If to Optionee:


To the person and at the address specified on the signature page.


Such addresses for the service of notices may be changed at any time provided
notice of such change is furnished in advance to the other party.
 
14.           Entire Agreement.  This Agreement and the Plan contain the entire
understanding of the parties hereto in respect of the subject matter contained
therein.  This Agreement and the Plan supersede all prior agreements and
understandings between the parties hereto with respect to the subject matter
hereof.
 
15.           Shareholder Approval Requirements.  This Agreement and the Option
granted hereunder shall be null and void if the Plan is not approved by the
stockholders of the Company within twelve (12) months of the date the Plan is
approved by the Board.
 
16.           Governing Law.  This Option Agreement shall be governed by and
construed in accordance with the laws of the State of Maryland, without
application of the conflict of laws principles thereof.
 
17.           Counterparts.  This Option Agreement may be signed in any number
of counterparts, each of which shall be an original, with the same effect as if
the signatures thereto and hereto were upon the same instrument.
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have caused this Option Agreement to be duly
executed as of the date first above written.
 
 
 
GXS GROUP, INC.
                  By:       Name:
 
    Title:
 
 

 
 
OPTIONEE:
                      Name:     Address:    

 
 
7

--------------------------------------------------------------------------------

 
 
ANNEX A




GXS Group, Inc.
Proprietary Information and Inventions Agreement
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Annex A
 
 

--------------------------------------------------------------------------------